EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancelled withdrawn claims 51-57.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 58 of a method of identifying a gas-based defect in a composite part of the claimed defects wherein a gas conduit is provided in fluid communication with a vacuum bag or mold for flow of gas during manufacturing of said part and wherein at least one sensor or a plurality of sensors as claimed is/are mounted in cooperation with the vacuum bag or mold to be in fluid communication with an internal volume thereof in which the sensor is adapted to detect and measure at least one characteristic of gas flow through said volume and said conduit as a result of the gas based defect selected from the claimed 
The closest prior art of record, Nelson and Schibsbye, relate to manufacturing composite articles in a vacuum molding process in which sensors collect data to aid in identification of leaks in the process; however, as discussed in applicant’s arguments filed 01/18/2021 do not teach nor render obvious the particularly claimed subject matter of the independent claims.
Claims 2-29, 31-50 and 60-64 depend upon claims 1 and 58 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742